
	

113 HRES 721 IH: Encouraging greater public-private sector collaboration to promote financial literacy for students and young adults.
U.S. House of Representatives
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 721
		IN THE HOUSE OF REPRESENTATIVES
		
			September 11, 2014
			Mr. Foster (for himself, Mr. Carson of Indiana, Mr. Cartwright, Mr. Cohen, Mr. Hastings of Florida, Mr. Hinojosa, Mr. Holt, Ms. Eddie Bernice Johnson of Texas, Ms. Kelly of Illinois, Mr. Lance, Mr. Langevin, Ms. Lee of California, Mrs. McCarthy of New York, Mr. Meeks, Ms. Norton, Mr. Pocan, Mr. Quigley, Mr. Rangel, Mr. Schneider, and Mr. Tiberi) submitted the following resolution; which was referred to the Committee on Financial Services
		
		RESOLUTION
		Encouraging greater public-private sector collaboration to promote financial literacy for students
			 and young adults.
	
	
		Whereas personal financial literacy is essential to ensuring that individuals are prepared to make
			 informed decisions about financial planning, wealth accumulation, higher
			 education loans, 529 savings plans, managing credit cards, and other debt
			 along with budgeting;
		Whereas many young people are ill-equipped to handle major financial decisions in an increasingly
			 complex financial marketplace;
		Whereas personal financial management skills begin to develop during childhood;
		Whereas the move away from traditional pensions to defined contribution plans requires more
			 financial education, so workers need to be equipped with the financial
			 aptitude to not only save and accumulate assets, but they need to be
			 prepared to turn those savings into lifetime income;
		Whereas the Council for Economic Education found that only 16 States require that some sort of
			 personal finance education be offered in high schools and only 15 States
			 require that course for graduation;
		Whereas a bi-annual study by the Jump$tart Coalition for Personal Financial Literacy found that
			 only 5 percent of high school seniors and only 25 percent of graduating
			 college students can be considered financially literate;
		Whereas, according to a study conducted by Sallie Mae, an increasing number of high school seniors
			 are obtaining credit cards and the average graduating college student has
			 a credit card debt of $4,100;
		Whereas a longitudinal research study by the University of Arizona found that high school and
			 college students who have been exposed to ongoing financial education show
			 an increase in financial knowledge;
		Whereas the Consumer Financial Protection Bureau was created to educate consumers and help them
			 make better-informed financial decisions by helping make the financial
			 markets safer for consumers, increasing transparency to enable individuals
			 to compare products and make informed decisions and promote policies that
			 help consumers improve their financial knowledge and capability;
		Whereas the Bureau issued a report in 2013 that included a number of recommendations to improve
			 financial literacy for students;
		Whereas section 342 of the Dodd-Frank Wall Street Reform and Consumer Protection Act directs the
			 Federal financial regulatory agencies to partner with industry
			 organizations and high schools in targeted areas to help promote financial
			 literacy and create industry internships, summer employment and full-time positions for talented minorities and women;
		Whereas the 2012 National Financial Capability Study, developed in consultation with the Department
			 of the Treasury and President Obama’s Advisory Council on Financial
			 Capability, updates key measures from the 2009 National Financial
			 Capability Study of American adults and deepens the exploration of topics
			 that are highly relevant today, including student loans and medical debt;
		Whereas the Money as You Learn Initiative, a coalition of non-profit and for profit organizations,
			 teachers, and academics, provides concrete tools for educators to show how
			 personal finance can provide appropriate context and content for
			 mathematics and English language arts teaching;
		Whereas the Federal Reserve offers publications in English and Spanish that provide consumers tips
			 on a broad range of topics, from avoiding mortgage foreclosure scams to
			 managing a checking account; and
		Whereas a study entitled Financial Literacy, Financial Education and Downstream Financial
			 Behaviors, conducted by Daniel Fernandes, John G. Lynch, Jr., and Richard
			 Netemeyer, found that it is best to provide assistance just before a decision is made in what is known as just-in-time
			 education: Now, therefore, be it
	
		That the House of Representatives—
			(1)emphasizes the importance of raising awareness of individual financial capability by providing
			 relevant information, financial workshops, and other decisionmaking tools
			 to consumers of all ages;
			(2)supports the efforts of the President's Advisory Council on Financial Literacy in working with the
			 public and private sectors to increase financial education for youth in
			 school and for adults in the workplace, to increase access to financial
			 services, to establish measures of national financial literacy, to conduct
			 research on financial knowledge, and to strengthen financial education
			 programs;
			(3)reaffirms the purposes of section 342 of the Dodd-Frank Act, which directs Federal financial
			 agencies
			 and the entities which they regulate to partner with organizations that
			 are focused on developing opportunities for minorities and women to place
			 talented young minorities and women in industry internships, summer
			 employment, and full-time positions;
			(4)supports the efforts of the Consumer Financial Protection Bureau to provide consumers with relevant
			 information and decisionmaking tools regarding important financial
			 decisions; and
			(5)urges the Secretary of the Treasury to consult with the Financial Industry Regulatory Authority and
			 implement future national financial capability studies.
			
